Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mostafa Ahmed Awwad petitions for a writ of mandamus seeking an order from this court directing the district court to unseal certain documents and filings in his underlying criminal case. But our review of the district court’s docket reveals that Awwad is incorrect in his view that the district court has sealed any of the identified documents. Thus, there is no basis for granting Awwad the relief he seeks. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*223gument would not aid the decisional process.
PETITION DENIED